Title: From Louisa Catherine Johnson Adams to Samuel L. Southard, 1826 to 1829
From: Adams, Louisa Catherine Johnson
To: Southard, Samuel L.


				
					Dear Sir
					ca. 1826-1829
				
				From a conversation that I had with my brother last evening I find that the Letter I mentioned to you in confidence yesterday had been much misunderstood. I think it my duty to mention this fact that no injustice should be done to any party and that you may not think me rash and precipitate in my judgements—Present me to Mrs. Southard and return me the note franked which accompanies this / respectably
				
					L C A.
				
				
			